Citation Nr: 1812715	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.  
2. Entitlement to service connection for tinnitus. 
3. Entitlement to service connection for a kidney disorder, to include recurrent urinary tract infections (UTI), pyelonephritis, and medullary sponge kidney.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1981. This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  
.
The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 1995 rating decision is final as the Veteran did not appeal nor submit new and material evidence within one year.

2.  The evidence associated with the file after the October 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

3.  The Veteran's currently diagnosed tinnitus had its onset during active service.
CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). In light of the Board's favorable decision to reopen the issue on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. 
§ 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the October 1995 rating decision, the RO denied service connection for tinnitus finding that the condition neither occurred in nor was caused by service. The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 1995 rating decision included STRs, a July 1994 VA examination, and February 1995 hearing testimony before the RO. At the February 1995 RO hearing, the Veteran testified that she experienced ringing in her ears during service that continued after service. A nexus opinion was not of record.  The STRs were negative for complaint, treatment, or diagnosis of tinnitus. At a July 1994 VA examination, the Veteran reported tinnitus, but was not definite on a cause or the date of onset.

Evidence submitted after the October 1995 decision includes the following:  1) VA treatment records; 2) an October 2008 letter from the Veteran's ex-husband that the Veteran had ringing in her ears during service; 3) June 2013 and September 2015 VA examinations; and 4) statements from the Veteran including testimony at the November 2016 Board hearing. The Veteran's ex-husband stated that the Veteran had ringing in her ears during service. The lay statements indicate that the Veteran has suffered from symptoms of tinnitus since her active service. The VA examinations document the Veteran reporting tinnitus as having onset during her military service.   

The Board finds that new and material evidence has been presented. The evidence, including the Veteran's ex-husband's statement, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically corroborating evidence of tinnitus during service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. 
§ 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).  

The Veteran seeks entitlement to service connection for tinnitus, which she asserts is etiologically related to noise exposure that occurred in-service while performing her duties as a surgical technician including the use of equipment in the operating room and from exposure to field generators.  She alleges that ringing in the ears began during service and existed since that time.

The Board finds that entitlement to service connection for tinnitus is warranted. First, the Board finds that there is a current diagnosis of tinnitus.  VA treatment records indicate a diagnosis of tinnitus.  The Veteran has provided competent and credible testimony of current ringing in her ears as demonstrated by her November 2016 hearing testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, the Veteran has provided competent and credible lay evidence of in-service ringing in her ears.  The Board finds this testimony credible because it has been consistent since she first filed her claim, to include at the February 1995 RO hearing testimony, at the 2016 Board hearing, and at the June 2013 and September 2015 VA examinations. See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70. Thus, the evidence shows in-service onset. Third, the Veteran has provided competent and credible testimony that the ringing in her ears has existed since service.  See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374.  Thus, the most probative evidence indicates that tinnitus began during active service and has existed since that time.

The Board finds that the July 1994, June 2013, and September 2015 VA examinations are of no probative value as they do not address the Veteran's lay statements of in-service ringing in her ears, which the Board has found both competent and credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence). At the VA examinations, the Veteran reported that her tinnitus began in-service, however all three examiners ignored her lay statements. Therefore, the Board finds that the most probative evidence demonstrates that tinnitus began during service and has existed since that time.  Accordingly, entitlement to service connection for tinnitus is warranted. 


ORDER

New and material has been presented, and the claim for entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.
   
Remand is required to obtain a VA examination and opinion. The Veteran was afforded a VA examination in June 2013. The diagnoses were UTIs, pyelonephritis, and congenital medullary sponge kidney. The Veteran reported that she had her first UTI within a week after her daughter was born in 1975, after being catheterized. The Veteran reported that between 1975 and 2009, she would have one to two UTIs per year and that she was hospitalized for pyelonephritis in 2009. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, noting that review of literature shows that catheterization, menopause, and medullary sponge kidney are all risk factors for recurrent UTIs, and that lack of multiple urinations throughout the day (holding one's urine) and not drinking water are not known risk factors for recurrent UTIs. The Board finds this rationale inadequate as it is unclear.  Additionally, it noted that one of the disorders is congenital, which has a different theory of entitlement to consider.

Every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service; except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111 (2014); 38 C.F.R. § 3.304 (b) (2017). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).  VA distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90.  In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries."  38 U.S.C. §§ 1110, 1111 (2014); 38 C.F.R. 
§ 3.303(c) (2017); Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection for a congenital defect can only be established if the congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  VAOPGCPREC 82-90 (July 18, 1990).   


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her kidney disorder to include chronic kidney disease, congenital medullary sponge kidney, pyelonephritis, and chronic UTIs. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Regarding chronic kidney disease, pyelonephritis, and chronic UTIs, provide an opinion regarding whether each disorder had onset in, or is otherwise related to active service, to include the UTI and catheterization noted during active.  

b) Regarding congenital medullary sponge kidney, first determine if it is a congenital disease or a congenital disorder.  For VA purposes, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.

c) If congenital medullary sponge kidney is a congenital disease, provide an opinion that it clearly and unmistakably (undebatably) pre-existed active service and clearly and unmistakably (undebatably) was not aggravated during active service. 

c) If congenital medullary sponge kidney is a congenital defect, provide an opinion whether it was subject to a superimposed disease or injury during active service that resulted in a disability apart from the congenital or developmental defect.

The examiner must address the following: 1) STRs including January 21, 1975 UTI note after C-section on January 12, 1975,  notation that Veteran was given a Foley catheter after C-section, July 1976 note of a UTI, and August 1976 note of treatment for UTI; 2) May 1981 report of medical history indicating frequent or painful urination; 3) September 2009 private treatment record indicating stage 1 chronic kidney disease and suspected medullary sponge kidney; 4) June 2013  VA examination; 5) articles submitted by the Veteran regarding medullary sponge kidney and A Handbook of Routine Urinalysis; and 6) lay statements including the November 2016 Board testimony and the Veteran's testimony that she suffered from recurrent bladder infections with mucus and blood in the urine, indicating kidney involvement.

4. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


